Citation Nr: 1449227	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  07-28 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a bilateral eye disability.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran served in the Wisconsin National Guard from July 1977 to October 1980, with periods of active duty for training (ADT) from September 11, 1977, to December 11, 1977, and again from January 7, 1978, to January 21, 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2004 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Procedural History

The Veteran's claim for hepatitis C was most recently before the Board in November 2012, at which time the Board issued a decision denying the Veteran's claim of service connection.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in an August 2014 memorandum decision, vacated the Board's decision and remanded the appeal for further consideration.  The Veteran's claim is once again before the Board.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has not been diagnosed with a chronic eye disability at any point during the appeal period other than a refractive error and amblyopia, neither of which are considered a disability for VA purposes.





CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA must notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, VA has met all statutory and regulatory notice and duty to assist provisions set forth in applicable law.  Prior to initial adjudication, a letter dated in October 2011 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.

In addition, the Veteran was provided with a VA examination in July 2012, with an addendum opinion obtained in September 2012.  The Board finds that the examination reports and the other medical evidence of record contain sufficient information to adjudicate his claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure, if existent, is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U.S. 396 (2009).

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Service connection may be established for a chronic disability resulting from injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  There must be competent evidence of a current disability; medical evidence, or in certain circumstances lay evidence, of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims service connection for a bilateral eye disability, namely amblyopia (lazy eye).  He asserts this disability is the result of an in-service head injury suffered after falling down a telephone pole.  

Regardless of whether the Veteran suffered a head injury in service, the Board observes the current, competent evidence of record indicates the Veteran suffers from myopia (near-sightedness) and amblyopia of the left eye, manifested by a refractive error.  Refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Further, the September 2012 VA addendum opinion found the Veteran's amblyopia is developmental in nature.  

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia and/or amblyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

The Veteran has not identified any competent medical records which may support a current diagnosis of a bilateral eye disability other than a refractive error.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming arguendo that the Veteran suffered a head injury during service, such injury is not germane in the absence of any resulting chronic disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

As such, the benefit-of-the-doubt rule does not apply in this case, and the Board finds that the Veteran's claim for service connection for a bilateral eye disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a bilateral eye disability is denied.





REMAND

As noted above, the Court vacated the Board's November 2012 decision denying the Veteran's claim of service connection for hepatitis C.  Specifically, the Court found that the Board failed to ensure compliance with the Court's April 2011 decision and its own October 2011 remand orders.  For these reasons, the Board must again remand the Veteran's claim to the AOJ for further development.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

Unit Records

The Court noted that, in the October 2011 remand, the Board instructed the AOJ to obtain the Veteran's "September 1977 unit records and morning reports" to determine whether a suicide was attempted by a fellow serviceman.  The Court determined that, while it is clear from the record that the AOJ attempted to morning reports, it is unclear whether unit records were also sought.  As such, on remand, the AOJ should specifically request the Veteran's unit records.

January 2012 VA Examination

The Court also found the January 2012 VA examination is inadequate for several reasons.  First, the VA examination report is internally inconsistent, noting that sharing personal items contaminated with infectious blood, such as razors, is a risk factor for hepatitis C, but also finding that, if the Veteran did in fact share razors, it would be considered "an inefficient vector at best."  Second, the Court noted that it is unclear whether the Veteran wore gloves while cleaning up a fellow soldier's blood (he has given conflicting statements on this matter), and the examiner appears to assume, without providing any explanation, that the Veteran's skin was intact at the time and he did not have any cuts or wounds.

Third, the Court noted that the VA examiner did not address the Veteran's assertion that "all members" of the Veteran's united "frequently had cuts on their hands" and that he was exposed to their blood in this fashion.  Fourth, the VA examiner determined that the Veteran smoked crack cocaine through the use of glass pipes, which can cause superficial burns on the lip and the sharing of which carries the risk of transmitting hepatitis C.  The Court found that "there is no evidence [the Veteran] shared glass pipes with anyone else."  

Fifth, the VA examiner and the Board failed to adequately discuss the Veteran's "cough and cold-symptoms" and whether these, as well as the Veteran's reports of flu-like symptoms during his ADT service may be associated with hepatitis C.  Given these deficiencies in the VA examination, another VA examination must be provided in relation to the Veteran's claim of service connection for hepatitis C.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Attempt to verify the Veteran's claim of cleaning up blood after a fellow serviceman's failed suicide attempt in September 1977 while on ADT with the Army National Guard.  Specifically, the AOJ should ask the Army National Guard, NPRC or other appropriate source, to provide the Veteran's September 1977 unit records to determine whether a suicide attempt is documented.

2. Attempt to verify the Veteran's claim of receiving treatment off-base for flu-like symptoms during the period September to December 1977 while on ADT with the Army National Guard.  Specifically, the AOJ should ask the Army National Guard, NPRC or other appropriate source, to provide the Veteran's September, October, November and December 1977 unit records and morning reports to determine whether the Veteran's absence from his unit is documented.

3. Following receipt of the above records, to the extent available, schedule the Veteran for an appropriate VA examination for the claimed condition of hepatitis C.  The entire claims file must be made available to, and reviewed by, the examiner prior to the examination.  Any clinically indicated tests or consultations should be accomplished.  Following a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current hepatitis C is etiologically related to his period(s) of active duty for training (ADT).

In providing this opinion, the examiner must specifically address each of the following:

a. the Veteran's report of sharing razors in service, taking into consideration that such actions would not be documented within service treatment records;

b. the Veteran's report of cleaning up blood after a failed suicide attempt by a fellow soldier, taking into consideration that the Veteran may or may not have been wearing gloves at the time, and may or may not have had scrapes/cuts on his hands;

c. the Veteran's report that members of his unites "frequently" had cuts/scrapes on their hands, possibly exposing him to their blood;

d. the Veteran's report that he suffered from flu-like symptoms during his service, as well as the documented cough and cold-like symptoms during this period, specifically commenting on whether such symptomatology may be associated with hepatitis C;

e. the Veteran's self-reported crack cocaine use, including his assertion that he did not utilize glass pipes and instead smoked solely out of paper wrapping;

f. the 20+-year period between the Veteran's period of service and first diagnosis of hepatitis C, specifically commenting on whether such a period is consistent with the contraction of the disease.

The examiner must provide a full and complete rationale for all opinions expressed, including the factual basis for such opinions as well as any factual assumptions relied upon in forming an opinion.  The Board notes that the opinion(s) may not be based upon mere factual or medical speculation.


4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


